Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered. 
DETAILED ACTION
Claims 37-56 are pending and have been examined.
Response to Arguments
Applicant's arguments regarding the 35 USC 112(b) have been fully considered but they are not persuasive. 
In response to applicant’s argument that the 35 USC 112(b) rejections of claims 41 and 55 are in error, the examiner respectfully disagrees. Applicant cites paragraphs [0030], [0041], [0043] and [0060] of the Specification as providing support for the limitation “sending, by the one or more servers, to the device, a web page that includes an estimated amount of time the particular previously broadcast content is expected to be stored.” Of the cited paragraphs only paragraph [0060] mentions the estimated amount of time the particular previously broadcast content is expected to be stored.  In this paragraph the estimate is transmitted from the DVR to the service provider.  There 
Applicant’s arguments with respect to the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-40, 42, 46-49, 51-54 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,440,342 in view of Chung et al. (US 2003/0086023), herein Chung, in view of Williams et al. (US 2005/0177853), herein Williams.
Consider claim 37, claim 1 of the patent clearly teaches a method, comprising: one or more servers: (The server)
communicating, to a device remote from the one or more servers, data identifying previously broadcasted content; (The first sending step)

generating a plurality of requests that each comprise a command to transmit from each of a plurality of devices to the device a respective portion of the particular previously broadcasted content; (The generating step) and
communicating, to each of the plurality of devices, a respective request of the plurality of requests. (The second sending step)
However, the claims of the patent do not explicitly teach identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content.
In an analogous art, Chung, which discloses a system for video distribution, clearly teaches identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content. (Fig. 2: Server 200 includes program list database 210 which stores a list of all recorded broadcast programs available on the network, [0022], [0023].  Fig. 4: The IP addresses of PVRs 230 are stored in PVR IP database 220 and the IP addresses of the PVRs storing the requested program are identified, [0024], [0025], [0033].)
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the claims of the patent by identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content, as taught by Chung, for the benefit of effectively expanding the storage capacity of a DVR ([0008], [0032], [0033] Chung)

In an analogous art, Williams, which discloses a system for video distribution, clearly teaches generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests. (Fig. 10: [0055], [0099], [0132], [0158]-[0161])
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the claims of the patent combined with Chung by generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests, as taught by Williams, for the benefit of increasing the effective bandwidth of the content transfer. 
Claim 38 of the application corresponds to claim 1 of the patent in view of Chung and Williams.

Claim 40 of the application corresponds to claim 3 of the patent in view of Chung and Williams.
Claim 42 of the application corresponds to claim 4 of the patent in view of Chung and Williams.
Claim 46 of the application corresponds to claim 5 of the patent in view of Chung and Williams.
Claim 47 of the application corresponds to claim 6 of the patent in view of Chung and Williams.
Claim 48 of the application corresponds to claim 7 of the patent in view of Chung and Williams.
Claim 49 of the application corresponds to claim 8 of the patent in view of Chung and Williams.
Claim 51 of the application corresponds to claim 9 of the patent in view of Chung and Williams.
Claim 52 of the application corresponds to claim 9 of the patent in view of Chung and Williams.
Claim 53 of the application corresponds to claim 10 of the patent in view of Chung and Williams.
Claim 54 of the application corresponds to claim 11 of the patent in view of Chung and Williams.
. 
Claims 41 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,440,342 in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Goodwin et al. (US 8,875,198), herein Goodwin, in view of Krakirian et al. (US 2003/0204856), herein Krakirian. 
Consider claim 41, claim 1 of the patent in view of Chung and Williams clearly teaches the method of claim 37.
However, claim 1 of the patent in view of Chung and Williams does not explicitly teach sending, by the one or more servers, to the device, a web page.
In an analogous art, Goodwin, which discloses a system for video distribution, clearly teaches sending, by the one or more servers, to the device, a web page. (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38)
Therefore, at the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of claim 1 of the patent in view of Chung and Williams by sending, by the one or more servers, to the device, a web page, as taught by Goodwin, for the benefit of enabling access to the service to any device which includes a web browser.
However, claim 1 of the patent in view of Williams and Goodwin does not explicitly teach displaying an estimated amount of time the particular previously broadcasted content is expected to be stored.

Therefore, at the time of invention, it would have been obvious to one with ordinary skill in the art to modify claim 1 of the patent in view of Williams and Goodwin by the displaying an estimated amount of time the particular previously broadcasted content is expected to be stored, as taught by Krakirian, for the benefit of notifying the user of when the content will become unavailable.
Claim 55 of the application corresponds to claim 1 of the patent in view of Chung, Williams in view of Krakirian paragraph [0065].
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,440,342 in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Hudson et al. (US 2003/0204613), herein Hudson. 
Consider claim 43, claim 1 of the patent in view of Chung and Williams clearly teaches the method of claim 37.
However, claim 1 of the patent in view of Chung and Williams does not explicitly teach the generating a plurality of requests further comprises designating a portion of the particular previously broadcasted content.
In an analogous art, Hudson, which discloses a system for video distribution, clearly teaches the generating a plurality of requests further comprises designating a 
Therefore, at the time of invention, it would have been obvious to one with ordinary skill in the art to modify claim 1 of the patent in view of Chung and Williams by the generating a plurality of requests further comprises designating a portion of the particular previously broadcasted content, as taught by Hudson, for the benefit of requesting only required portions of the content.
Claims 44, 45 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,440,342 in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Buxton (US 2003/0204856). 
Consider claim 44, claim 1 of the patent in view of Chung and Williams clearly teaches the method of claim 37.
However, claim 1 of the patent in view of Chung and Williams does not explicitly teach detecting that one of the plurality of devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a second plurality of devices a respective portion of the particular previously broadcasted content to the device, the second plurality of devices not including the one of the plurality of devices detected to be offline; and communicating, to each of the second plurality of devices, a respective request of the second plurality of requests.
In an analogous art, Buxton, which discloses a system for video distribution, clearly teaches detecting that one of the plurality of devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a 
Therefore, at the time of invention, it would have been obvious to one with ordinary skill in the art to modify claim 1 of the patent in view of Chung and Williams by detecting that one of the plurality of devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a second plurality of devices a respective portion of the particular previously broadcasted content to the device, the second plurality of devices not including the one of the plurality of devices detected to be offline; and communicating, to each of the second plurality of devices, a respective request of the second plurality of requests, as taught by Buxton, for the benefit of preventing interruption of content playback.
Claim 45 of the application corresponds to claim 1 of the patent in view of Chung, Williams in view of Buxton paragraph [0026].
Claim 50 of the application corresponds to claim 5 of the patent in view of Chung, Williams in view of Buxton paragraph [0026].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 41 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to introduce the limitations “sending, by the one or more servers, to the device, a web page that includes an estimated amount of time it the particular previously broadcasted content is expected to be stored.”  Applicant has failed to indicate where the originally filed disclosure provides support for this amendment.  Paragraph [0060] of the Specification discloses that the DVRs communicate the amount of time the content is expected to be stored to the Service Provider.  However, there is no disclosure of a server sending a webpage with that information to the device as required by the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37-39, 46, 47 and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829), herein Patel, in view of Chung et al. (US 2003/0086023), herein Chung, in view of Williams et al. (US 2005/0177853), herein Williams.
Consider claim 37, Patel clearly teaches a method, comprising:

one or more servers: (Fig. 1: Headend 105, [0045])

communicating, to a device remote from the one or more servers, data identifying previously broadcasted content; (Figs. 10 and 11: Information about previously broadcast content is transmitted to the STBs 158 for display when the Look Back feature is accessed, [0076]-[0088].)

receiving, from the device, a request for delivery of a particular previously broadcasted content. (Figs. 10 and 11: User of the STBs 158 can request delivery of the Look Back content, [0076]-[0088].)

However, Patel does not explicitly teach identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content.

In an analogous art, Chung, which discloses a system for video distribution, clearly teaches identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content. (Fig. 2: Server 200 includes program list database 210 which stores a list of all recorded broadcast programs available on the network, [0022], [0023].  Fig. 4: The IP addresses of PVRs 230 are stored in PVR IP database 220 and the IP addresses of the PVRs storing the requested program are identified, [0024], [0025], [0033].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel by identifying a plurality of networked digital video recorder (DVR) devices that each recorded the particular 

However, Patel combined with Chung does not explicitly teach generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests.

In an analogous art, Williams, which discloses a system for video distribution, clearly teaches generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests. (Fig. 10: [0055], [0099], [0132], [0158]-[0161])

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung by generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests, as taught by Williams, for the benefit of increasing the effective bandwidth of the content transfer. 

Consider claim 38, Patel combined with Chung and Williams clearly teaches delivering of the plurality of portions of the particular previously broadcasted content ([0076]-[0088] Patel) by a portion of the plurality of devices to the device. (Fig. 10: [0132], [0158]-[0161] Williams)

Consider claim 39, Patel combined with Chung and Williams clearly teaches the one or more servers determine whether the device is authorized to receive the particular previously broadcasted content. ([0084] Williams)

Consider claim 46, Patel clearly teaches a system comprising:
one or more servers comprising control circuitry, implemented at least partially in hardware, (Fig. 1: Headend 105, [0045]) that:

(Figs. 10 and 11: Information about previously broadcast content is transmitted to the STBs 158 for display when the Look Back feature is accessed, [0076]-[0088].)

receive, from the device, a request for delivery of a particular previously broadcasted content. (Figs. 10 and 11: User of the STBs 158 can request delivery of the Look Back content, [0076]-[0088].)

However, Patel does not explicitly teach identify a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content.

In an analogous art, Chung, which discloses a system for video distribution, clearly teaches identify a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content. (Fig. 2: Server 200 includes program list database 210 which stores a list of all recorded broadcast programs available on the network, [0022], [0023].  Fig. 4: The IP addresses of PVRs 230 are stored in PVR IP database 220 and the IP addresses of the PVRs storing the requested program are identified, [0024], [0025], [0033].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel by identify a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content, as taught by Chung, for the benefit of effectively expanding the storage capacity of a DVR ([0008], [0032], [0033] Chung)

However, Patel combined with Chung does not explicitly teach generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests.

In an analogous art, Williams, which discloses a system for video distribution, clearly teaches generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective (Fig. 10: [0055], [0099], [0132], [0158]-[0161])

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel by generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests, as taught by Williams, for the benefit of increasing the effective bandwidth of the content transfer.  

Consider claim 47, Patel combined with Chung and Williams clearly teaches the one or more servers determine whether the device is authorized to receive the particular previously broadcasted content. ([0084] Williams)

Consider claim 51, Patel clearly teaches one or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by one or more processors cause performance of:

communicating, to a device remote from the one or more servers, data identifying previously broadcasted content; (Fig. 1: Headend 105, [0045])

receiving, from the device, a request for delivery of a particular previously broadcasted content. (Figs. 10 and 11: User of the STBs 158 can request delivery of the Look Back content, [0076]-[0088].)

However, Patel does not explicitly teach identify a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content.

In an analogous art, Chung, which discloses a system for video distribution, clearly teaches identify a plurality of networked digital video recorder (DVR) devices that each recorded the particular previously broadcasted content. (Fig. 2: Server 200 includes program list database 210 which stores a list of all recorded broadcast programs available on the network, [0022], [0023].  Fig. 4: The IP addresses of PVRs 230 are stored in PVR IP database 220 and the IP addresses of the PVRs storing the requested program are identified, [0024], [0025], [0033].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel by identify a plurality of 

However, Patel combined with Chung does not explicitly teach generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests.

In an analogous art, Williams, which discloses a system for video distribution, clearly teaches generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests. (Fig. 10: [0055], [0099], [0132], [0158]-[0161])

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel by generating a plurality of requests that each comprise a command to transmit from each of the plurality of networked DVR devices to the device a respective portion of the particular previously broadcasted content recorded by the corresponding one of the plurality of networked DVR devices; and communicating, to each of the plurality of networked DVR devices, a respective request of the plurality of requests, as taught by Williams, for the benefit of increasing the effective bandwidth of the content transfer.  

Consider claim 52, Patel combined with Chung and Williams clearly teaches the one or more sequences of instructions, which when executed by the one or more processors further cause performance of delivering of the plurality of portions of the particular previously broadcasted content ([0076]-[0088] Patel by a portion of the plurality of devices to the device. (Fig. 10: [0132], [0158]-[0161] Williams) 

Consider claim 53, Patel combined with Chung and Williams clearly teaches the one or more sequences of instructions, which when executed by the one or more processors further cause performance of determining whether the device is authorized to receive the particular previously broadcasted content. ([0084] Williams) 
Claims 40, 48 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829) in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Goodwin et al. (US 8,875,198), herein Goodwin, in view of Woodward, JR. et al. (US 8,214,422), herein Woodward.
Consider claim 40, Patel combined with Chung and Williams clearly teaches obtaining the particular previously broadcast content using networked DVRs.

However, Patel combined with Chung and Williams does not explicitly teach sending, by the one or more servers, to the device, a web page.

In an analogous art, Goodwin, which discloses a system for video distribution, clearly teaches sending, by the one or more servers, to the device, a web page. (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung and Williams by sending, by the one or more servers, to the device, a web page, as taught by Goodwin, for the benefit of enabling access to the service to any device which includes a web browser.

However, Patel combined with Chung, Williams and Goodwin does not explicitly teach an estimated amount of time it will take for the device to obtain the particular previously broadcasted content.

In an analogous art, Woodward, which discloses a system for video distribution, clearly teaches an estimated amount of time it will take for the device to obtain the particular previously broadcasted content. (col. 13 lines 46-52)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Williams and Goodwin by an estimated amount of time it will take for the device to obtain the particular previously broadcasted content, as taught by Woodward, for the benefit of better informing the user of the download status.

Consider claim 48, Patel combined with Chung, Williams, Goodwin and Woodward clearly teaches the one or more servers: send, by the one or more servers, to the device, a web page (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38 Goodwin) that includes an estimated amount of time it will take for (col. 13 lines 46-52 Woodward)

Consider claim 54, Patel combined with Chung, Williams, Goodwin and Woodward clearly teaches the one or more sequences of instructions, which when executed by the one or more processors further cause performance of: sending, by the one or more servers, to the device, a web page (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38 Goodwin) that includes an estimated amount of time it will take for the device to obtain the particular previously broadcasted content. (col. 13 lines 46-52 Woodward)

Claims 41 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829) in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Goodwin et al. (US 8,875,198) in view of in view of Krakirian et al. (US 2003/0204856), herein Krakirian. 
Consider claim 41, Patel combined with Chung and Williams clearly teaches obtaining the particular previously broadcast content using networked DVRs.

However, Patel combined with Chung and Williams does not explicitly teach sending, by the one or more servers, to the device, a web page.

In an analogous art, Goodwin, which discloses a system for video distribution, clearly teaches sending, by the one or more servers, to the device, a web page. (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung and Williams by sending, by the one or more servers, to the device, a web page, as taught by Goodwin, for the benefit of enabling access to the service to any device which includes a web browser.

However, Patel combined with Chung, Williams and Goodwin does not explicitly teach displaying an estimated amount of time the particular previously broadcasted content is expected to be stored.

In an analogous art, Krakirian, which discloses a system for video distribution, clearly teaches displaying an estimated amount of time the particular previously broadcasted content is expected to be stored. (Fig. 11: Deletion status icon 1120, [0065])



Consider claim 55, Patel combined with Chung, Williams, Goodwin and Krakirian clearly teaches the one or more sequences of instructions, which when executed by the one or more processors further cause performance of: sending, by the one or more servers, to the device, a web page (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38 Goodwin) that includes an estimated amount of time the particular previously broadcasted content is expected to be stored. (Fig. 11: Deletion status icon 1120, [0065] Krakirian)

Claims 42, 49 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829) in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Goodwin et al. (US 8,875,198) in view of Dutta et al. (US 2003/0050966), herein Dutta.
Consider claim 42, Patel combined with Chung and Williams clearly teaches obtaining the particular previously broadcast content using networked DVRs.

However, Patel combined with Chung and Williams does not explicitly teach sending, by the one or more servers, to the device, a web page.

In an analogous art, Goodwin, which discloses a system for video distribution, clearly teaches sending, by the one or more servers, to the device, a web page. (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung and Williams by sending, by the one or more servers, to the device, a web page, as taught by Goodwin, for the benefit of enabling access to the service to any device which includes a web browser.

However, Patel combined with Chung, Williams and Goodwin does not explicitly teach a number of devices that have the particular previously broadcasted content stored.

In an analogous art, Dutta, which discloses a system for video distribution, clearly teaches a number of devices that have the particular previously broadcasted (Alternate node list 526 is listed in a GUI window, [0058]-[0068].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung, Williams and Goodwin by a number of devices that have the particular previously broadcasted content stored, as taught by Dutta, for the benefit of allowing the user to select a new source of the content if transmission fails.

Consider claim 49, Patel combined with Chung, Williams, Goodwin and Dutta clearly teaches the one or more servers: send, by the one or more servers, to the device, a web page (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38 Goodwin) that includes a number of networked DVR devices that have the particular previously broadcasted content stored. (Alternate node list 526 is listed in a GUI window, [0058]-[0068] Dutta.)

Consider claim 56, Patel combined with Chung, Williams, Goodwin and Dutta clearly teaches the one or more sequences of instructions, which when executed by the one or more processors further cause performance of: sending, by the one or more servers, to the device, a web page (col. 5 lines 37-61; col. 7 lines 38-42; col. 8 lines 27-38 Goodwin) that includes a number of devices that have the particular previously broadcasted content stored. (Alternate node list 526 is listed in a GUI window, [0058]-[0068] Dutta.)

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829) in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Hudson et al. (US 2003/0204613), herein Hudson. 
Consider claim 43, Patel combined with Chung and Williams clearly teaches obtaining the particular previously broadcast content using networked DVRs.

However, Patel combined with Chung and Williams does not explicitly teach the generating a plurality of requests further comprises designating a portion of the particular previously broadcasted content. 
In an analogous art, Hudson, which discloses a system for video distribution, clearly teaches the generating a plurality of requests further comprises designating a portion of the particular previously broadcasted content. (Transfer requests correspond to named content segment 32, [0072].)

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung and . 

Claims 44, 45 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US 2004/0078829) in view of Chung et al. (US 2003/0086023) in view of Williams et al. (US 2005/0177853) in view of Buxton (US 2003/0204856).
Consider claim 44, Patel combined with Chung and Williams clearly teaches obtaining the particular previously broadcast content using networked DVRs.

However, Patel combined with Chung and Williams does not explicitly teach detecting that one of the plurality of networked DVR devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a second plurality of networked DVR devices a respective portion of the particular previously broadcasted content to the device, the second plurality of networked DVR devices not including the one of the plurality of networked DVR devices detected to be offline; and communicating, to each of the second plurality of networked DVR devices, a respective request of the second plurality of requests.

In an analogous art, Buxton, which discloses a system for video distribution, clearly teaches detecting that one of the plurality of networked DVR devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a second plurality of networked DVR devices a respective portion of the content to the device, the second plurality of networked DVR devices not including the one of the plurality of networked DVR devices detected to be offline; and communicating, to each of the second plurality of networked DVR devices, a respective request of the second plurality of requests. ([0013], [0026])

Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the system of Patel combined with Chung and Williams by detecting that one of the plurality of networked DVR devices is offline; generating a second plurality of requests that each comprise a command to transmit from each of a second plurality of networked DVR devices a respective portion of the content to the device, the second plurality of networked DVR devices not including the one of the plurality of networked DVR devices detected to be offline; and communicating, to each of the second plurality of networked DVR devices, a respective request of the second plurality of requests, 

Consider claim 45, Patel combined with Chung, Williams and Buxton clearly teaches delivering of the plurality of portions of the particular previously broadcasted content ([0076]-[0088] Patel) by a portion of the second plurality of devices to the device. ([0026] Buxton)

Consider claim 50, Patel combined with Chung, Williams and Buxton clearly teaches the one or more servers: detect that one of the plurality of networked DVR devices is offline; generate a second plurality of requests that each comprise a command to transmit from each of a second plurality of networked DVR devices a respective portion of the particular previously broadcasted content ([0076]-[0088] Patel) to the device, the second plurality of networked DVR devices not including the one of the plurality of networked DVR devices detected to be offline; and communicate, to each of the second plurality of networked DVR devices, a respective request of the second plurality of requests. ([0026] Buxton)     

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425